Title: From James Madison to Rufus King, 4 [December] 1803
From: Madison, James
To: King, Rufus



Dear Sir
Washington Novr. [December] 4. 1803
I cannot better fulfill the object of the Committee of which Mr Adams is Chairman, than by inclosing you his letter to me explaining it. Writing from my house, where a copy cannot be conveniently taken, I am induced to avoid delay, by sending you the original, which I ask the favor of you to return with your answer. With great esteem I remain Yr. mo. obed. Servt
James Madison
 

   
   RC and Tr of enclosure (NHi: Rufus King Papers). RC docketed by King: “Nov. 4. mistake for Dec. 4 1803.” A note at the foot of the RC in King’s hand reads: “Conn. —— May 12 note to L H. May 15 and —— 19.”



   
   John Quincy Adams to JM, 3 Dec. 1803.


